Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-7, 9, 10, 12, 13, 16-20, 22-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0055085 A1 (hereinafter Fonte).
Regarding claim 1, the limitation “A computer-implemented method for fitting a pair of spectacles, the method comprising:” is taught by Fonte (Fonte teaches a system for customized fitting of eyewear for a user, e.g. abstract, paragraph 111.)
The limitation “virtually fitting a parametric frame model to a 3D model of a head of a person by: performing a first fitting procedure including fitting the parametric frame model to the 3D model of the head to satisfy fitting guidelines that are specific to the parametric frame model, wherein the specific fitting guidelines include at least one of a target value or a target range for a distance between a feature of the spectacle frame and a feature of the head of the person” is taught by Fonte (Fonte’s system first constructs a 3D model of a user’s head from image data, e.g. paragraphs 132-163, and 
The limitation “performing a second fitting procedure including an anatomical fitting of the parametric frame model to the 3D model of the head” is taught by Fonte (Fonte teaches, e.g. paragraphs 176-180, 209-213, performing an alignment step which is distinct from the customization step, and involves an optimization minimizing the distance between points on the frame and points on the user’s face model, where the metrics being optimized in the alignment step, e.g. paragraph 211, are different from those being optimized in the customization step, e.g. paragraph 181.)
Regarding claim 3, the limitation “converting at least one of the fitting guidelines or the parametric frame model into a predetermined format” is taught by Fonte (Fonte, e.g. paragraph 107, indicates that the customized product model, i.e. the parametric frame model obtained after the fitting procedures have been performed, is converted to a predetermined format compatible with manufacturing systems.)

Regarding claim 5, the limitation “wherein the first set of parameters comprises at least one of: a scaling of the spectacle frame; an as-worn pantoscopic angle; or a form of a spectacle rim of the spectacle frame” is taught by Fonte (Fonte teaches that the parameters may correspond to scaling the spectacle frame, e.g. paragraph 171 describing an adjustment to width without affecting other parameters as shown in figure 9.  Fonte also teaches that the optimization may also account for optical parameters including pantoscopic tilt, e.g. paragraph 23.  Fonte also teaches that the spectacle rim form may be adjusted, e.g. frame wrap in paragraphs 181, 203, as well as other adjustments to rim thickness or shape, e.g. paragraph 173-4.)
Regarding claim 6, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 1, 4 and 5 above.
Regarding claim 7, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, where the 
Regarding claim 9, the limitation “reading in the fitting guidelines specific to the parametric frame model” is taught by Fonte(Fonte, paragraph 97, indicates that the configurable product models are installed on the computer system, i.e. a step of reading in the data.)
Regarding claim 10, the limitation “wherein the specific fitting guidelines comprise specifications for features derived from features of the frame, features of the head, or features of the frame and the head” is taught by Fonte (Fonte teaches, e.g. paragraphs 178, 180, that key facial features and key product model features are identified, and the optimization (step c in exemplary paragraph 178, and step e in exemplary paragraph 180) is based on reducing the error between the features based on predefined fit metrics.)
Regarding claim 12, the limitation “wherein the first fitting procedure comprises an optimization process in a target function on a basis of at least one of a deviation of a target value of the specific fitting guidelines or a penalty term when a target range is exceeded” is taught by Fonte (Fonte, e.g. paragraph 183, describes the optimization as minimizing the error between the metric values and the optimal fitting metric values, i.e. a target function based on a deviation of a target value of the specific fitting guidelines.)
Regarding claim 13, the limitation “wherein the first fitting procedure comprises a repeated run-through of an optimization loop” is taught by Fonte (Fonte, e.g. paragraph 183, indicates that an optimization method such as least-squares or steepest descent 
Regarding claim 16, the limitation “further comprising a calculation of a quality measure for the virtual fitting” is taught by Fonte (Fonte, e.g. paragraph 183, indicates that the optimization technique minimizes the error between the metric values and the optimal values, which necessarily includes calculating an error measure in order to minimize said error measure, where the error measurement is a quality measure in that it measures how much error exists between the current fitting metric values and optimal, i.e. highest quality, metric values.)
Regarding claims 17-20, 22-24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except for the additional requirement of a computer program stored on a medium and executed by a processor/processing apparatus, which is also taught by Fonte, e.g. paragraph 109, indicating the use of conventional computing devices, which execute programs stored as instructions/code which are executed by processor(s).
Regarding claim 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 27, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, except for “producing a spectacle frame on the basis of the fitted model of the spectacle frame” which is also taught by Fonte (Fonte, e.g. paragraphs 107-108, indicates that after the 
Regarding claim 28, the limitation “wherein a change in a parameter of the parametric frame model causes a change in a geometry of the parametric frame model” is taught by Fonte (Fonte teaches that the parameters of the model include geometry parameters, e.g. paragraphs 171-174, where the optimization process adjusts these parameters, e.g. paragraphs 181-183, i.e. the optimization process adjusts parameters which change the geometry of the model.)
Regarding claim 29, the limitation “wherein the change in the parameter of the parametric frame model results from at least one of the first fitting procedure and the second fitting procedure” is taught by Fonte (As noted in the claim 28 rejection above, the optimization process adjusts parameters which change the geometry of the model, which as discussed in the claim 1 rejection above, corresponds to the claimed first fitting procedure.)
Regarding claim 30, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 28 above.
Regarding claim 31, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 29 above.
Regarding claim 32, the limitations “wherein the first fitting procedure adjusts at least one parameter of the first set of parameters, and the second fitting procedure adjusts at least one parameter of the second parameters” is taught by Fonte (As discussed in the claim 1 rejection above, having similar limitations to claim 6, Fonte’s system includes an optimization process and an alignment step, corresponding to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0055085 A1 (hereinafter Fonte) as applied to claims 1 and 7 above, and further in view of U.S. Patent Application Publication 2018/0017815 A1 (hereinafter Chumbley).
Regarding claim 2, the limitation “wherein the at least one of the target value or the target range differs for different spectacle frames” is not explicitly taught by Fonte (Fonte teaches that there are target values or ranges which are specific to parametric spectacle frame models, e.g. paragraphs 181-183, as discussed in the claim 1 rejection above, but does not teach that the target value(s) or range(s) are different for different parametric spectacle frame models.)  However, this limitation is taught by Chumbley 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte’s eyewear product customization system to include Chumbley’s parametric spectacle frame model metadata indicating different offset target value(s) or range(s) for each parametric spectacle frame model in order to incorporate trial data indicating comfort and effectiveness of adjustment to baseline parameters as taught by Chumbley.  In the modified system, each parametric spectacle frame model would have metadata indicating offset target value(s) or range(s) which are specific to the particular spectacle frame model and may differ between particular parametric spectacle frame models.
Regarding claim 8, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0055085 A1 (hereinafter Fonte) as applied to claim 1 above, and further in view of “Product Grammar: Constructing and Mapping Solution Spaces” by Ryan C.C. Chin (hereinafter Chin).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte’s eyewear product customization system to include Chin’s parametric models defined using product grammars built using syntax trees because product grammars allow a designer to map the solution space of a parametric model in order to accommodate manufacturing/fabrication constraints, and to see all possible configurations among components and assemblies, Chin, Part III, paragraph 1.

Claims 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0055085 A1 (hereinafter Fonte) as applied to claims 1 and 17 above.
Regarding claim 14, the limitation “wherein the first fitting procedure comprises taking into account a weight of a spectacle lens” is implicitly taught by Fonte (Fonte, paragraphs 245-246, teaches that the system may include a physics based preview 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte’s eyewear product customization system to perform Fonte’s physics based preview method to measure the height at which the model sits on the user’s nose relative to an optimal height in order to optimize the height at which the model sits on the user’s nose.  As noted above, Fonte notes that the model may sit too low due to the nose size, that various metrics could be optimized relative to optimal values or ranges, and that a physics based preview method may be used to determine where the model would sit on the user’s nose with 
Regarding claim 15, the limitation “wherein at least one of the parametric frame model or the specific guidelines are encrypted” is implicitly taught by Fonte (Fonte indicates that the parametric spectacle frame models may be received from a manufacturer, e.g. paragraphs 97, 170, but does not explicitly address how transmission is effected or whether encryption is used.  However, Official Notice is taken of the fact that it is old and well-known in the art of computer engineering for transmission (either by network or storage medium) of manufacturer data to use encryption for a variety of purposes including, e.g. secrecy from third party interception and/or ensuring fidelity of the data received from the manufacturer.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte’s eyewear product customization system to encrypt the manufacturer’s parametric model data for transmission to Fonte’s system from the manufacturer for the conventional purposes encryption may be used for, e.g. secrecy from third party interception and/or ensuring fidelity of the data received from the manufacturer.
Regarding claim 21, the limitation “A server, which transmits the computer program as claimed in claim 17” is not explicitly taught by Fonte (While Fonte indicates that the system is implemented using conventional computers and may be connected to servers, e.g. paragraph 109, Fonte does not address transmission, per se, of the program which is executed by the conventional computer in order to implement Fonte’s 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fonte’s eyewear product customization system to transmit the program from a remote server which is executed by the conventional computer of a data medium signal as one possible method for distributing the program, which, among other benefits, may be used to avoid the need for possession of a program on a local physical medium and/or to provide a more up to date version than a distributed physical medium comprising the program.

Response to Arguments
Applicant’s arguments, see pages 10 and 14, filed 3/3/21, with respect to 101, 112, and double patenting rejections have been fully considered and are persuasive.  The 101, 112, and double patenting rejections have been withdrawn. 
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Applicant asserts that Fonte’s product models indicate specifications which could also be a color, texture, or material of the spectacle frame.  While Fonte, paragraph 175 does indicate these could be indicated in addition to geometry, paragraphs 171-174 
Applicant additionally asserts that Fonte’s distance measurements “are not specific to the particular frame model used, but are general measurements applied to all parametric frame models.  The fitting guidelines recited in the independent claims are provided specifically for a particular parametric frame model”.  Contrary to Applicant’s assertion, the claim actually recites “fitting guidelines that are specific to the parametric frame model” not the “particular” parametric frame model.  As noted in the rejection, Fonte’s measurements “are specific to eyeglass parametric frame models”, i.e. the vertex distance measurement is only relevant to a spectacle frame model, and would have no relevance to other parametric models, e.g. a parametric bicycle frame model would not have a pupil vertex distance fitting guideline target value.  Furthermore, Applicant’s depending claims 2 and 8, which do actually require different target values 
Applicant asserts that Fonte describes aligning the eyewear model with the anatomic model, and then concludes that Fonte fails to describe a fitting procedure in which a parametric description of the spectacle frame is achieved, without actually explaining the supposed distinction.  Fonte’s alignment step includes adjusting parameters improving the alignment of the model to the anatomic model, i.e. a fitting procedure which alters a different set of parameters than the first fitting procedure.  As Applicant’s remarks do not actually identify a distinction between Fonte’s alignment and the claimed fitting procedure, they cannot be considered persuasive.
Applicant asserts that Chin is not applied in a manner to cure the deficiencies of Fonte, but does not actually explain what the supposed error is, and therefore cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT BADER/           Primary Examiner, Art Unit 2619